Matthew Clarke & company plaints agt John Harbour Deft in an action of the case for over running theire Shallop as they were at anchor in the Sea with the Sloop of which the sd Harbour was Commander, by which meanes the plaints lost theire Shallop that was well fitted for this Voyage, had in her three hogsheads of Salt twelve barrells of Maekarill and all theire fishing craft & theire wearing clothes; which is to theire damage at the least Eighty pounds in mony besides the loss of the remaining part of this present Voyage the sd Shallop was over run 22th of September 1676 about two a clock *737in the morning wth all other due damages according to attachmt datd 22th Septembr 1676. . . . The Jury . . . found for the plaint3 Forty pounds mony damage & costs of Court, allowed by the Court three pounds Eight Shillings and four pence. Samuel Haugh as Surety for the Deft who appeared at the tryall appealed from this judgemt unto the next Court of Assistants & himselfe as principall in Forty pounds 8s Richard Collacot & John Smith Sureties in £.20. apeice acknowledged themselves respectively bound ... on condition the abovenamed John Harbour or Samuel Haugh should prosecute this appeale . . .
[ See Records of Court of Assistants, i. 80.]